Proceeding pursuant to article 78 of the CPLR to review a determination of the respondent Secretary of State, dated October 12, 1972, which denied petitioner’s application for a private investigator’s license, after a hearing. Determination annulled, on the law, without costs, and matter remitted to said respondent for further consideration not inconsistent herewith. From 1964 until the time petitioner applied for the license in 1971 he was retained by a law firm in the capacity of an investigator. The ground upon which his application for a license was denied was that it was found that he had not met the statutory requirement of regular employment as a private investigator for a period of not less than three years (General Business Law, § 72, subd. 1). The record shows that petitioner employed his time and talents in compliance with the statute and that his work was as an investigator. His services as an independent contractor for the law firm for about seven years qualified him as a candidate for licensing under a liberal reading of the statute. To hold to the contrary would not be in furtherance of the legislative intent. Rabin, P. J., Hopkins, Martuscello, Shapiro and Christ, JJ., concur.